          Case 19-32355-KLP                         Doc 12           Filed 05/16/19 Entered 05/16/19 17:50:22     Desc Main
                                                                    Document      Page 1 of 14
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                        CHAPTER 13 PLAN
                                                                      AND RELATED MOTIONS

                                     Thomas C. Johnson, Sr.
Name of Debtor(s):                   Juliet H. Johnson                                        Case No: 19-32355-KLP

This plan, dated         5/16/2019        , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated             .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may              Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                       Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                             Included         Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $100.00 per month for 3 months, then $555.00 per
           month for 57 months.
                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
          Case 19-32355-KLP                         Doc 12           Filed 05/16/19 Entered 05/16/19 17:50:22                   Desc Main
                                                                    Document      Page 2 of 14
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 31,935.00              .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,296.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
City of Richmond                              Taxes and certain other debts       1,944.50                           Prorata
                                                                                                                     6 months
Commonwealth of Virginia                      Taxes and certain other debts       610.93                             Prorata
                                                                                                                     6 months
Internal Revenue Service**                    Taxes and certain other debts       1.00                               Prorata
                                                                                                                     6 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.              Replacement Value
Consumer Portfolio                       2012 Toyota Camry                 4/10/2013                21,991.21                   9,800.00
Service                                  111,027 miles
                                         2012 Toyota Camry SE,
                                         34,000 miles
Prestige Financial Svcs                  2011 Mercury Mariner              4/12/2013                24,364.75                   8,100.00
                                         92414 miles
           B.          Real or Personal Property to be Surrendered.
                                                                  Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-32355-KLP                         Doc 12           Filed 05/16/19 Entered 05/16/19 17:50:22               Desc Main
                                                                    Document      Page 3 of 14

           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                 Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment       To Be Paid By
Consumer Portfolio Service                   2012 Toyota Camry 111,027          30.00
                                             miles
                                             2012 Toyota Camry SE,
                                             34,000 miles
Prestige Financial Svcs                      2011 Mercury Mariner 92414         30.00
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Consumer Portfolio                       2012 Toyota Camry 111,027             9,800.00                   4.25%           Prorata
Service                                  miles                                                                            41months
                                         2012 Toyota Camry SE, 34,000
                                         miles
Prestige Financial Svcs                  2011 Mercury Mariner 92414            8,100.00                   4.25%           Prorata
                                         miles                                                                            41months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.         Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
          Case 19-32355-KLP                         Doc 12           Filed 05/16/19 Entered 05/16/19 17:50:22                        Desc Main
                                                                    Document      Page 4 of 14
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated    Arrearage     Estimated Cure        Monthly
                                                                          Contract          Arrearage    Interest Rate Period                Arrearage
                                                                          Payment                                                            Payment
-NONE-


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage               Monthly Payment for Estimated Cure Period
                                                                                                         Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis         Exemption Amount         Value of Collateral
-NONE-


                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-32355-KLP                         Doc 12           Filed 05/16/19 Entered 05/16/19 17:50:22               Desc Main
                                                                     Document      Page 5 of 14

            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

=> Payment of Attorney Fees and Costs - The claims for attorney fees and costs shall be paid by all funds available on first
disbursement after confirmation of the plan (fees) and entry of proof of claim for actual costs (costs), and until such claims
for attorney fees and costs is paid in full, except as reserved for adequate protection payments on allowed secured claims (if
any), DSO claims and Trustee commissions.



Dated:        May 16, 2019

/s/ Thomas C. Johnson, Sr.                                                                      /s/ Richard C. Pecoraro
Thomas C. Johnson, Sr.                                                                          Richard C. Pecoraro 48650
Debtor 1                                                                                        Debtors' Attorney

/s/ Juliet H. Johnson
Juliet H. Johnson
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-32355-KLP                         Doc 12           Filed 05/16/19 Entered 05/16/19 17:50:22                  Desc Main
                                                                   Document      Page 6 of 14

Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      5/16/2019        , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Richard C. Pecoraro
                                                                                                  Richard C. Pecoraro 48650
                                                                                                  Signature

                                                                                                  1700 Huguenot Road, Ste B
                                                                                                  Midlothian, VA 23113
                                                                                                  Address

                                                                                                  804-464-3066
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         5/16/2019          true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Richard C. Pecoraro
                                                                                                  Richard C. Pecoraro 48650




                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 19-32355-KLP                    Doc 12    Filed 05/16/19 Entered 05/16/19 17:50:22                                Desc Main
                                                           Document      Page 7 of 14


Fill in this information to identify your case:

Debtor 1                      Thomas C. Johnson, Sr.

Debtor 2                      Juliet H. Johnson
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-32355-KLP                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Retired                                     Retired
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-32355-KLP               Doc 12        Filed 05/16/19 Entered 05/16/19 17:50:22                                  Desc Main
                                                        Document      Page 8 of 14

Debtor 1   Thomas C. Johnson, Sr.
Debtor 2   Juliet H. Johnson                                                                     Case number (if known)    19-32355-KLP


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $            0.00
     8d. Unemployment compensation                                                        8d.        $          0.00         $            0.00
     8e. Social Security                                                                  8e.        $        319.00         $        1,039.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                  0.00
     8g. Pension or retirement income                                                     8g. $               783.00   $              1,012.00
     8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                  0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,102.00         $           2,051.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,102.00 + $         2,051.00 = $           3,153.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          3,153.00
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
        Case 19-32355-KLP                     Doc 12          Filed 05/16/19 Entered 05/16/19 17:50:22                                Desc Main
                                                             Document      Page 9 of 14


Fill in this information to identify your case:

Debtor 1                 Thomas C. Johnson, Sr.                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                 Juliet H. Johnson                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-32355-KLP
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             725.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            35.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-32355-KLP                      Doc 12        Filed 05/16/19 Entered 05/16/19 17:50:22                                        Desc Main
                                                           Document     Page 10 of 14

Debtor 1     Thomas C. Johnson, Sr.
Debtor 2     Juliet H. Johnson                                                                         Case number (if known)      19-32355-KLP

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 257.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 225.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                400.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                190.00
10.   Personal care products and services                                                    10. $                                                 111.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 175.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  210.00
      15d. Other insurance. Specify: Car Warranty Ins.                                     15d. $                                                  110.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                  10.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,598.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,598.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,153.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,598.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 555.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Label Matrix forCase    19-32355-KLP
                  local noticing       Doc 12
                                            UnitedFiled
                                                   States 05/16/19      Entered 05/16/19 17:50:22
                                                          Bankruptcy Court               Acceptance Now Desc Main
0422-3                                          Document
                                            701 East Broad Street Page     11 of 14      5501 Headquarters
Case 19-32355-KLP                           Richmond, VA 23219-1888                     Plano, TX 75024-5837
Eastern District of Virginia
Richmond
Thu May 16 17:46:50 EDT 2019
Acceptance Now                              Acceptance Now                              Acceptance Now
5501 Headquarters Drive                     6312 W. Broad Street                        Attn: Bankruptcy
Plano, TX 75024-5837                        Richmond, VA 23230-2010                     5501 Headquarters Drive
                                                                                        Plano, TX 75024-5837


Ashley Funding Services, LLC                Beta Finance                                CAC Financial Corp
Resurgent Capital Services                  Alice Kash Inc Collections                  2601 NW Expressway
PO Box 10587                                P.O. Box 6000                               Ste. 1000 East
Greenville, SC 29603-0587                   Crown Point, IN 46308-6000                  Oklahoma City, OK 73112-7236


CJW Medical Center                          CJW Medical Center *                        CVS/Caremark
P.O. Box 99400                              Attn: Patient Account Services              P.O. Box 659539
Louisville, KY 40269-0400                   PO Box 13620                                San Antonio, TX 78265-9539
                                            Richmond, VA 23225-8620


Capio Partners                              Capital One Bank USA                        Caudle & Caudle, P.C.
Re: Henrico Doctors                         PO Box 30281                                3123 West Broad Street
2222 Texoma Pkwy, Ste 150                   Salt Lake City, UT 84130-0281               Richmond, VA 23230-5106
Sherman, TX 75090-2481


Check City                                  Check City *                                City of Richmond
2729-B West Broad St                        3920 Hull Street                            Dept. of Taxation
Richmond, VA 23220-1905                     Richmond, VA 23224-1714                     900 East Broad Street
                                                                                        Richmond, VA 23219-1907


City of Richmond City Hall                  Claude M. Wilkinson, Jr. DDS                Comenity Bank/Lane Bryant
Room 109 Delinquent Taxes                   9015 Forest Hill Ave                        Attn: Bankruptcy
900 East Broad Street                       Richmond, VA 23235-3050                     Po Box 182125
Richmond VA 23219-1907                                                                  Columbus, OH 43218-2125


Comenity Bank/Lane Bryant                   Commonwealth Anesthesia                     Commonwealth Radiology PC *
Po Box 182789                               PO Box 35808                                1508 Willow Lawn Drive
Columbus, OH 43218-2789                     Richmond, VA 23235-0808                     Suite 117
                                                                                        Richmond, VA 23230-3421


(p)VIRGINIA DEPARTMENT OF TAXATION          Consumer Portfolio Service                  Consumer Portfolio Svc
P O BOX 2156                                PO Box 57071                                19500 Jamboree Rd
RICHMOND VA 23218-2156                      Irvine, CA 92619-7071                       Irvine, CA 92612-2411



Consumer Portfolio Svc                      Credit One Bank                             Credit One Bank
Attn: Bankruptcy                            Attn: Bankruptcy Department                 P.O. Box 98872
Po Box 57071                                Po Box 98873                                Las Vegas, NV 89193-8872
Irvine, CA 92619-7071                       Las Vegas, NV 89193-8873
               Case
DEPARTMENT OF THE      19-32355-KLP
                  TREASURY-IRS        Doc 12     Filed
                                           Dominion     05/16/19Specia
                                                    Cardiovascular  Entered 05/16/19 17:50:22       Desc Main
                                                                                     First Premier Bank
INTERNAL REVENUE SERVICE                       Document
                                           PO Box 11768          Page  12 of 14      3820 N Louise Ave
PO BOX 7346                                Richmond, VA 23230-0168                   Sioux Falls, SD 57107-0145
PHILADELPHIA, PA 19101-7346


First Premier Bank                         Fiscal Service - DMSC                     Focused Receivables Mgmt
Attn: Bankruptcy                           for Veterans Health Admin                 1130 Northchase Pkwy, Ste 105
Po Box 5524                                P.O. Box 830794                           Marietta, GA 30067-6429
Sioux Falls, SD 57117-5524                 Birmingham, AL 35283-0794


(p)FOCUSED RECOVERY SOLUTIONS              GE Capital                                Genesis Bc/celtic Bank
9701 METROPOLITAN COURT                    PO BOX 960061                             Attn: Bankruptcy
STE B                                      Orlando, FL 32896-0061                    268 South State Street Ste 300
RICHMOND VA 23236-3690                                                               Salt Lake City, UT 84111-5314


Genesis Bc/celtic Bank                     HSBC Bank                                 Henrico Doctors Hospital Fores
Po Box 4499                                PO box 9                                  7300 Beaufont Springs Drive
Beaverton, OR 97076-4499                   Buffalo, NY 14240-0009                    Richmond, VA 23225-5551



Henrico Doctors Hospital*                  Henrico Fcu                               Internal Revenue Service**
Attn: Bankruptcy Dept                      9401 W Broad St                           PO Box 7346
P.O. 13620                                 Henrico, VA 23294-5331                    Philadelphia, PA 19101-7346
Richmond, VA 23225-8620


LVNV Funding                               Laboratory Corporation                    McGuire Medical Center
PO Box 10587                               of America                                Fiscal Services
Greenville, SC 29603-0587                  430 South Springs Street                  1201 Broad Rock Boulevard
                                           Burlington, NC 27215-5865                 Richmond, VA 23224-4915


McGuire Va Medical Center                  Midland Funding LLC                       Midnight Velvet
PO Box 19950                               Re: T-Mobile                              1112 7th Ave
Asheville, NC 28815-1905                   P.O. Box 2011                             Monroe, WI 53566-1364
                                           Warren, MI 48090-2011


Midnight Velvet                            Miramed Revenue Group                     Miramed Revenue Group
Attn: Bankruptcy                           360 E. 22nd Street                        Attn: Bankruptcy
1112 7th Avenue                            Lombard, IL 60148-4924                    360 East 22nd Street
Monroe, WI 53566-1364                                                                Lombard, IL 60148-4924


Mitchell Endoscopy Ctr & Ofc               MoneyKey                                  NCO Financial Systems Inc
7605 Forest Ave, Suite 211                 3422 Old Capitol Trail                    2360 Campbell Creek Suite 500
Richmond, VA 23229-4940                    Suite 1613                                Richardson, TX 75082-4452
                                           Wilmington, DE 19808-6124


Neurological Associates, Inc.              Premier Bankcard/Charter                  Prestige Financial Svc
7301 Forest Ave.                           PO Box 2208                               1420 S. 500 W
Suite 300                                  Vacaville, CA 95696-8208                  Salt Lake City, UT 84115-5149
Richmond, VA 23226-3792
               Case
Prestige Financial Svc 19-32355-KLP          Doc 12     Filed
                                                  Prestige      05/16/19
                                                           Financial Svcs  Entered 05/16/19 17:50:22
                                                                                            Primary Health Desc
                                                                                                           Group Main
Attn: Bankruptcy                                      Document
                                                  1420 S. 500 W         Page 13 of 14       Meadowbridge
351 W Opportunity Way                                Salt Lake City, UT 84115-5149                        8239 Meadowbridge Rd
Draper, UT 84020-1399                                                                                     Mechanicsville, VA 23116-2318


Primary Health Group-Henricom                        Radiology Assoc. of Richmond                         Richmond Emergency Physicians
PO Box 740776                                        2602 Buford Road                                     P.O. Box 808
Cincinnati, OH 45274-0776                            Richmond, VA 23235-3422                              Grand Rapids, MI 49518-0808



Rva Fin Fcu                                          Rva Fin Fcu                                          Salute Cards
1700 Robin Hood Rd                                   Attn: Bankruptcy Dept                                Attn: Bankruptcy
Richmond, VA 23220-1012                              1700 Robin Hood Rd                                   Po Box 105555
                                                     Richmond, VA 23220-1012                              Atlanta, GA 30348-5555


Salute Cards                                         Security Credit Services                             Security Credit Services
Pob 105555                                           306 Enterprise Drive                                 Attn: Bankruptcy
Atlanta, GA 30348-5555                               Oxford, MS 38655-2762                                Po Box 1156
                                                                                                          Oxford, MS 38655-1156


Speedy Cash                                          State Farm                                           Sterling Jewelers/Kay Jewelers
PO Box 101928                                        Agent Reggie Dickerson                               15220 Nw Greenbrier, Ste
Dept. 2280                                           5390 Twin Hickory Rd                                 Beaverton, OR 97006-5744
Birmingham, AL 35210-6928                            Glen Allen, VA 23059-5682


Sterling Jewelers/Kay Jewelers                       (p)T MOBILE                                          Transworld Systems, Inc.
Attn: Bankruptcy                                     C O AMERICAN INFOSOURCE LP                           507 Prudential Road
375 Ghent Rd                                         4515 N SANTA FE AVE                                  Horsham, PA 19044-2308
Akron, OH 44333-4601                                 OKLAHOMA CITY OK 73118-7901


Urology Specialist of Virginia                       Virginia Emergency Phys LLP                          Virginia Urology
PO Box 8310                                          P.O. Box 17695                                       c/o Parrish & Lebar, LLP
Roanoke, VA 24014-0310                               Baltimore, MD 21297-1695                             5 E. Franklin St
                                                                                                          Richmond, VA 23219-2105


Carl M. Bates                                        John P. Fitzgerald, III                              Juliet H Johnson
P. O. Box 1819                                       Office of the US Trustee - Region 4 -R               1514 Wallace Street
Richmond, VA 23218-1819                              701 E. Broad Street, Ste. 4304                       Richmond, VA 23220-6060
                                                     Richmond, VA 23219-1849


Richard C. Pecoraro                                  Thomas C. Johnson Sr.
Rich Law, PLC                                        1514 Wallace Street
1700 Huguenot Rd.                                    Richmond, VA 23220-6060
Suite B4
Midlothian, VA 23113-2397



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
Commonwealth of Case
                Virginia19-32355-KLP         Doc 12
                                                  FocusedFiled 05/16/19
                                                          Recovery Solution Entered 05/16/19 17:50:22
                                                                                             T-Mobile       Desc Main
Department of Taxation                                Document          Page
                                                  9701 Metropolitan Court    14 of 14        P.O. Box 37380
PO Box 2369                                          Suite B                                              Albuquerque, NM 87176-0000
Richmond, VA 23218-1115                              Richmond, VA 23236-3690




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Credit One Bank                                   (d)First Premier Bank*                               End of Label Matrix
Po Box 98872                                         3820 N Louise Ave                                    Mailable recipients   85
Las Vegas, NV 89193-8872                             Sioux Falls, SD 57107-0145                           Bypassed recipients    2
                                                                                                          Total                 87
